CONFIDENTIAL   Exhibit 10.11b

Amendment to Stereotaxis Advisory Board and Consulting Agreement between

Stereotaxis, Inc. and Eric N. Prystowsky, MD

This Amendment is made to the Stereotaxis Advisory Board and Consulting
Agreement designated as effective 26 February 2009, by and between Stereotaxis,
Inc. (hereinafter “Company”) and Eric N. Prystowsky, MD (hereinafter
“Consultant”) (together, “the parties”).

WHEREAS, the Company and Consultant previously entered into that certain
Stereotaxis Advisory Board and Consulting Agreement designated as effective
26 February 2009 (hereinafter the “Existing Agreement”; this Amendment and the
Existing Agreement from time to time hereinafter referred to as the
“Agreements”); and

 

 

WHEREAS, Consultant and the Company wish Consultant to provide continued
services to the Company, and:

(i) pursuant to Section 3.1 of the Existing Agreement the parties may renew the
Term of said Existing Agreement for an additional one (1)-year term up to a
cumulative term of two (2) years;

(ii) such renewal shall be the second year of the cumulative term;

(iii) such renewal shall be in writing and executed by the parties prior to the
respective anniversary of the effective date; and

 

 

(iii) the effective date of the Existing Agreement is 26 February 2009;

the parties agree to enter into this Amendment on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth, the Company and Consultant, each intending to be legally
bound, do hereby respectively covenant and agree to extend the Term of the
Existing Agreement for a period of one (1) year from the anniversary date of the
Existing Agreement.

Except as specifically modified by this Amendment, all Terms and Conditions of
the Existing Agreement shall remain in full force and effect.

[signature page follows]

 

Page 1 of 2



--------------------------------------------------------------------------------

CONFIDENTIAL  

IN WITNESS WHEREOF, the parties have executed this Amendment. This Amendment may
be executed in counterparts, each of which shall constitute an original and all
of which together shall constitute one instrument, effective as of the last date
on which this Agreement is signed by the parties (the “Effective Date”), but
shall not be later than February 26, 2010.

 

STEREOTAXIS, INC.

   

Compliance

   

/s/ Peter A. Takes

BY:

 

/s/ Melissa Walker

   

Name: Peter A. Takes, Ph.D., RAC

Name: Melissa Walker, MS, RAC

Title: Sr. VP, Regulatory, Quality & Compliance

   

Title: Sr. Director, Clinical & Healthcare

Compliance and Clinical Compliance Officer

DATED:

 

Feb. 15, 2010

   

DATED: 2/16/10

     

This Agreement is not valid without endorsement by a Stereotaxis Compliance
Officer.

For Consultant:

       

/s/ Eric N. Prystowsky

       

By:

 

Eric N. Prystowsky, MD

       

DATED:

 

Feb 7, 2010

       

 

Page 2 of 2